DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 06/03/2022 (“06-03-22 OA”), Applicants amended claims 1-2, 9, 17 and 19-20 in the response filed 08/16/2022 (“08-16-21 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 2, 4, 7 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (PG Pub 2017/0040292; hereinafter Hsu).

    PNG
    media_image1.png
    408
    977
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches a method of fabricating a semiconductor package 20 (see claim limitations below), the method comprising: 
providing a semiconductor chip 120; 
forming a redistribution substrate (annotated “RDL” in Fig. 4 above) having a first surface (annotated “1st” in Fig. 4 above) and a second surface (annotated “2nd” in Fig. 4 above) opposite to each other (see Fig. 4), the redistribution substrate including a plurality of first pads (251 in 1st region) and a plurality of second pads (251 in 2nd region) on the first surface thereof (see Fig. 4); and 
fabricating a package (annotated “package” in Fig. 4 above) including a plurality of conductive structures 141, the redistribution substrate (RDL), the semiconductor chip 120, and a plurality of external connection terminals 130, 
wherein the semiconductor chip and the plurality of conductive structures are disposed on the second surface of the redistribution substrate (see Fig. 4), the plurality of conductive structures spaced apart from the semiconductor chip (see Fig. 4), 
wherein the plurality of external connection terminals are provided on the plurality of conductive structures (indirectly on) and electrically connected to the plurality of conductive structures (see Fig. 4), 
wherein the redistribution substrate has a first region (annotated “1st region” in Fig. 4 above) and a second region (annotated “2nd region” in Fig. 4 above) spaced apart from each other in a plan view (see Fig. 4), 
wherein the plurality of first pads are provided on the first region of the redistribution substrate (see Fig. 4), 
wherein the plurality of second pads are provided on the second region of the redistribution substrate (see Fig. 4), the plurality of second pads and the plurality of first pads being electrically connected to the semiconductor chip (see Fig. 4), and the plurality of second pads having a second pitch (annotated “p2” in Fig. 4 above) different from a first pitch of the plurality of first pads (annotated “p1” in Fig. 4 above)(see Fig. 4), and 
 wherein the first pitch is smaller than a pitch of the plurality of external connection terminals (annotated “p” in Fig. 4 above) (p1<p; see Fig. 4).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches the plurality of first pads (251 in 1st region) are vertically overlapped with the plurality of conductive structures 141 and are not vertically overlapped with the semiconductor chip 120 (see Fig. 4).   
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches the second pitch (p2) is smaller than the pitch of the plurality of external connection terminals (p)(p2<p; see Fig. 4).  
Page 3 of 16Serial No. 17/106,273Atty. Docket No. 239/1203_01 Regarding claim 7, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches forming a molding pattern 160 on the second surface (2nd) of the redistribution substrate (RDL) to cover the semiconductor chip 120 and sidewalls of the plurality of conductive structures 141 (see Fig. 4); and forming a lower redistribution layer (annotated “RDL-2” in Fig. 4 above) on a lower surface of the molding pattern and bottom surfaces of the plurality of conductive structures (see Fig. 4), wherein the plurality of external connection terminals 130 are disposed on a lower surface of the lower redistribution layer (see Fig. 4), and are electrically connected to the plurality of conductive structures through the lower redistribution layer (see Fig. 4).  
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches a method of fabricating a semiconductor package 20 (see claim limitations below), the method comprising: 
forming a redistribution layer (annotated “RDL” in Fig. 4 above) including a plurality of first redistribution pads (251 in 1st region) and a plurality of second redistribution pads (251 in 2nd region) on a first surface of the redistribution layer (top surface), the plurality of first redistribution pads having a smaller pitch (annotated “p1” in Fig.4 above) than a pitch of the plurality of second redistribution pads (annotated “p2” in Fig.4 above); Page 6 of 16Serial No. 17/106,273Atty. Docket No. 239/1203_01 
mounting a semiconductor chip 120 on a second surface of the redistribution layer (bottom surface) and electrically connecting the semiconductor chip to the redistribution layer (see Fig. 4); 
forming a plurality of conductive structures 141 on the second surface of the redistribution layer and electrically connecting the plurality of conductive structures to the redistribution layer (see Fig. 4); and
forming a plurality of external connection terminals 130 on the plurality of conductive structures (indirectly on), such that the plurality of external connection terminals has a pitch (annotated “p” in Fig.4 above) greater than a pitch of the plurality of first redistribution pads (see Fig. 4), wherein the plurality of first redistribution pads are vertically overlapped with the plurality of conductive structures and are not vertically overlapped with the semiconductor chip (see Fig. 4).  
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches placing a first semiconductor device 11 on the first surface of the redistribution layer (top surface), the first semiconductor device being coupled to the plurality of first redistribution pads (251 of 1st region).  
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches the plurality of second redistribution pads (251 of 2nd region) have an arrangement different from an arrangement of the plurality of first redistribution pads (251 of 1st region) (see Fig. 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, as applied to claim 1 above, and further in view of Chen et al. (US Patent No. 10,157,862; hereinafter Chen).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 4 provided above, Hsu teaches forming the redistribution substrate (RDL), he does not explicitly teach the details associated with forming the redistribution substrate such as ‘forming an insulation pattern on a carrier substrate; forming redistribution patterns on the insulation pattern; and forming the plurality of first pads and the plurality of second pads coupled to the redistribution patterns.”
In the same field of endeavor, refer to Fig. 6 through Fig. 12, Chen-2 teaches a method of forming an integrated fan-out package (title) comprising: forming an insulation pattern DI (col.4, lines 7-8) on a carrier substrate C (col. 4, lines 6-7); forming redistribution patterns 224-bottom two layers (col. 5, line 55- 60) on the insulation pattern (see Fig. 9); and forming the plurality of first pads (224-top layer on left side) and the plurality of second pads (224-top layer on right side) coupled to the redistribution patterns (see Fig. 10).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the redistribution substrate of Hsu, as taught by Chen, for the purpose of choosing a suitable method.

Allowable Subject Matter
3.	Claims 9-16 are allowable.
Claims 3, 5, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, the plurality of external connection terminals have a non-overlapping relationship with respect to the semiconductor chip, in a top view.
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, mounting a first semiconductor device on the first surface of the redistribution substrate, such that the first semiconductor device is coupled to the plurality of first pads, and mounting a second semiconductor device on the first surface of the redistribution substrate, such that the second semiconductor device is coupled to the plurality of second pads.  
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, forming the redistribution substrate further includes forming third pads on the first surface thereof, wherein the third pads are provided on a third region of the redistribution substrate, the third region being spaced apart from the first region and the second region in a plan view, wherein the third pads have a third pitch different from the first pitch and the second pitch, and wherein the third pitch is smaller than the pitch of the plurality of external connection terminals. 
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, providing a preliminary package including a first semiconductor chip, a plurality of conductive structures, and a molding pattern, such that a plurality of chip pads of the first semiconductor chip are exposed on a first surface of the preliminary package, and the plurality of conductive structures is spaced apart from the first semiconductor chip; forming a first redistribution layer on the first surface of the preliminary package; and forming a plurality of external connection terminals on a second surface of the preliminary package, the second surface being opposite to the first surface, and the plurality of external connection terminals being coupled to the plurality of conductive structures, wherein the first redistribution layer includes a redistribution pattern and a plurality of first redistribution pads coupled to the redistribution pattern, the redistribution pattern being coupled to the plurality of chip pads, and wherein the plurality of first redistribution pads have a pitch smaller than a pitch of the plurality of external connection terminals..  Claims 10-16 would be allowable, because they depend on allowable claim 9.
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, forming the redistribution layer includes: forming an insulation pattern on a carrier substrate; forming a redistribution pattern on the insulation pattern; and forming the plurality of first redistribution pads coupled to the redistribution pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895